DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi Yamasaki (Yamasaki) US 2017/0294860 in view of Tatsuya Inagaki (Inagaki) US 2007 /0134951.
As per claim 1 Yamasaki disclose;
A motor controller (20) comprising: a first electronic control unit (ECU) which comprises a first substrate (21) having a first length (L1 see fig. 6 reproduced below) and controls a motor (10 see fig. 1); a connector (75) which is connected 

    PNG
    media_image1.png
    431
    488
    media_image1.png
    Greyscale


and including one surface facing one surface of the first substrate and controls the motor (Fig. 2); 
Yamasaki does not teach alternative arrangement of, a connection element which is disposed to connect the first ECU and the second ECU in a circuit manner and transmits the power and the signal to the second ECU.
However in analogues art Inagaki teaches well known in the art arranging two substrate (fig. 2 4a and 4b) having different lengths, a connection element (fig. 2 item 15) which is disposed to connect the first substrate (4a) and the second substrate (4b) in a circuit manner and transmits the power and the signal (through item 15 received from item 14) to the second substrate (4b).


Regarding claims 2 and 3 combinations of Yamasaki and Inagaki disclose;
wherein the second length has a length such that the one surface of the second substrate is disposed to overlap the one surface of the first substrate in a longitudinal direction without interference with the connector.(Inagaki fig. 2)
the connection element includes a busbar (fig. 2 item 15) of which one end portion is connected to the first substrate (4a) and the other portion is connected to the second substrate (4b).
	Claims 2 and 3 is combined for the same motivations as in claim 1 as Inagaki disclose additional details.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Inagaki and further in view of Masao FUJIMOTO (FUJIMOTO) US 2018/0244301.
Regarding claims 4-6 and 12 combinations of Yamasaki and Inagaki do not teach;

-a heat radiation member disposed along the axis extending in the longitudinal direction of the motor and configured to radiate heat generated by the first ECU and the second ECU.
-the heat radiation member comprises a first heat radiation portion disposed between the first substrate and the second substrate and having a plate shape.
-a motor position sensing unit disposed to be in contact with an end portion of the side, which is opposite to the output shaft, of the motor and configured to provide motor position sensing information to the first ECU and the second ECU.
	However in analogues art FUJIMOTO disclose; 
-the first ECU (fig. 3 item 25) is disposed at a side, which is opposite to an output shaft, of the motor (EM) along an axis extending in a longitudinal direction of the motor (fig, 3).
-a heat radiation member (23) disposed along the axis extending in the longitudinal direction of the motor (EM) and configured to radiate heat generated by the first ECU (25) and the second ECU (27).
-the heat radiation member (23) comprises a first heat radiation portion disposed between the first substrate (25) and the second substrate (27) and having a plate shape (shape of item 23).
- a motor position sensing unit (fig. 3 item 22) disposed to be in contact with an end portion of the side, which is opposite to the output shaft (21), of the motor 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Yamasaki, Inagaki and FUJIMOTO by incorporating the teaching of FUJIMOTO, into the system of Yamasaki and Inagaki to arrange two substrates and heat sink along axis of motor. One having ordinary skill in the art would have found it motivated to use arrangement of FUJIMOTO to make size of the device small as possible (Para 0008).

Allowable Subject Matter
Claims 7-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts Yamasaki, Inagaki and FUJIMOTO does not teach subject matter of  claims 7-11 and 13-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835